The defendants were charged in the bills of indictment with the murder of one Heber Roberson. The jury returned verdict of guilty of murder in the first degree as to both defendants, and from judgment pronouncing sentence of death the defendants appealed.
I. The appellants assign as error the refusal of the trial judge to charge the jury that the defendants were not guilty of murder in the first degree, on the ground that there was no evidence of deliberation and premeditation. This requires an examination of the testimony adduced at the trial to determine whether there was evidence sufficient to be submitted to the jury upon the question of first degree murder.
That the deceased came to his death by reason of a stab wound inflicted by one of the defendants was admitted on all sides, and there was ample evidence that both defendants were present at the time and acting in concert. Deceased died a few hours after having been stabbed. *Page 22 
The State's evidence tended to show that the homicide occurred at the home of the deceased, and that the fatal wound was given following an altercation and difficulty between the deceased and the defendants. There was some evidence that the quarrel arose in consequence of a dispute over a gambling game, or from a difficulty about the possession of a coin.
There was also evidence for the State that on the evening of the homicide defendant Bell came to the home of the deceased and after an altercation about the return of some furniture which deceased had taken from the home of defendant Bell, Bell left and came back two hours later with defendant Rodman, and that the difficulty shortly ensued; that the two defendants had deceased hemmed in a corner of the room, and both had hold of him at the time the fatal cutting was done. "They were holding him and trying to make him pay them some money;" that three other occupants of the room ran out, and a witness in the alley heard deceased "hollering and saying, `Don't cut me no more.'" The State also offered evidence tending to show that shortly after the cutting defendants pulled deceased out on the porch and on the ground, and dragged and kicked and beat him with a piece of iron in spite of his cries and groans, and that after the defendants had gone out under the street light defendant Rodman was heard to say to defendant Bell, "Let's go back and finish killing him."
While there was evidence on behalf of the defendants, and permissible inferences from the testimony of other witnesses, that the homicide occurred under such circumstances as to constitute murder in the second degree, or manslaughter, or excusable homicide (all of which phases of the case were submitted to the jury in a charge free from error), we conclude there was evidence sufficient to be submitted to the jury that the killing was willful, deliberate, and premeditated, under the rule laid down in many authoritative decisions of this Court. S. v. McCormac, 116 N.C. 1033; S.v. Lipscomb, 134 N.C. 689; S. v. Roberson, 150 N.C. 837; S. v. Daniels,164 N.C. 464; S. v. Walker, 173 N.C. 780; S. v. Benson, 183 N.C. 795;S. v. Miller, 197 N.C. 445; S. v. Evans, 198 N.C. 82; S. v. Buffkin,209 N.C. 117.
It was said in S. v. Johnson, 199 N.C. 429: "The general rule is that, if there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury." And in S. v.Buffkin, supra, it was said: "In determining the question of premeditation and deliberation, it is proper for the jury to take into consideration the conduct of the defendant, before and after, and all attendant circumstances, and it is immaterial how soon after resolving to kill the defendant carried his purpose into execution." *Page 23 
II. There was no error in admitting in evidence the dying declaration of the deceased as testified by the witness Alligood. This declaration was preceded by the specific statement by deceased, "I am bleeding inside and I am going to die," and was made a few hours before his death.
The testimony of the State's witness Singleton as to declarations of the deceased, made shortly after that related by witness Alligood, was only admitted for the purpose of corroborating the declaration to which Alligood testified in so far as it did so. While this somewhat amplified the former declaration, the additional circumstance related tended to strengthen the contentions of the defendants rather than those of the State, and in no event have the defendants ground of complaint. S. v. Williams, 168 N.C. 191;S. v. Blackburn, 80 N.C. 474; S. v. Thomason, 46 N.C. 274.
III. The defendants' motion in arrest of judgment on the ground that the defendants, as well as the deceased, being colored persons, their cause was prejudiced by reason of having been tried by a jury composed entirely of white men, cannot be sustained. The trial judge found the facts to be that the names of those qualified for jury service under the statute, which were in the jury box, embraced both white and colored jurors; that no discrimination was made between persons belonging to the white or Negro race, and that of the total number of jurors summoned in the case, the trial jurors were all accepted by the defendants and the jury duly sworn and impaneled without objection or challenge by the defendants. These findings of fact were supported by evidence and are conclusive upon defendants' motion, made for the first time after verdict. S. v. Walls,211 N.C. 487; S. v. Cooper, 205 N.C. 657; Thomas v. State ofTexas, 212 U.S. 278.
The other exceptions entered at the trial were not brought forward in appellants' briefs or debated on the oral argument. However, we have examined them and find that none of them can be sustained.
In the record, we find
No error.